Hughes, J. Upon appeal from the judgment of the county court refusing- to allow for cancellation and reissue a warrant of the appellant county, the circuit court for the county adjudged the warrant valid and made the following finding of facts, and rendered the following judgment thereon: “ That no legal notice was made and published of the order and judgment of the county court of Little River county, made at its April term, 1889, calling in the county scrip or warrants of said county for examination, re-issue and cancellation, and that the order and judg'ment of said county court, made on the 29th day of July, 1889, barring the piece of scrip in question is null and void for want of legal notice, and that said piece of scrip, in law, is not barred ; that the original of said warrant was filed at the January term, 1891, of the Little River county court, and, in obedience to an order of said county court calling- in the warrants of said county for examination, re-issue and cancellation, and upon examination by said county court, a judgment in writing was entered upon the back of said original warrant disallowing the same, and signed by the judge of said county, and the said warrant was left on file in the clerk’s office, and that no other judgment was entered of record ; and that said original warrant, with the endorsement thereon, is mislaid, lost or destroyed, so that the original cannot be produced. The court further finds that the said warrant of the plaintiff, put in issue in this case, is a valid and subsisting debt and obligation against the defendant county, and that the order and judgment of the county court, made at its January term, 189L rejecting and disallowing said warrant is erroneous, and that the plaintiff is entitled to recover in this case. “It is therefore considered, ordered and adjudged by the court in this case that the warrant in question, to-wit: Warrant No. 235 for the sum of one thousand dollars, executed by the defendant, and made payable to R. S. Chaytor or bearer, is valid, and a subsisting obligation of said county, and that the plaintiff do have and recover from the defendant said warrant.” There appears a motion for a new trial in the transcript, but the motion is not brought upon the records through the bill of exceptions, by copy, reference or otherwise. The only ground for reversal insisted upon here is that the judgment of the county court refusing to allow the warrant, and to cancel and re-issue a warrant or warrants in lieu of it, was not entered of record, and that no record of the judgment of the county court appears in the transcript. This objection was not made in the circuit court, and is made here,for the first time. The contention is' that the circuit court had no jurisdiction. It is not denied that the county court had jurisdiction, and that it rendered a judgment disallowing the warrant. The filing of the affidavit and prayer for an appeal, as required by the statute, and the transfer of the papers in the case to the circuit court gave that court jurisdiction. The validity of a judgment is not .affected by failure to enter it of record. An execution may be issued upon a judgment not entered of record. An appeal from a judgment of the county court must be taken within six months from the rendition of the judgment, and cannot be taken thereafter. If the objection that the judgment of the county court had not been entered of record had been made in the circuit court, the appellee could have had the judgment entered of record in the county court, and could have brought it to the circuit court. But no such objection was made in the county court, and it is made for the first time in this court. We are of opinion therefore that the objection was waived by the county in the circuit court, and oug-ht not to be entertained here. Judgment affirmed. Cockrill, C. J., and Manseield, J., concur.